ICJ_037_AerialIndicent1955_GBR_BGR_1959-08-03_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
27 JULY 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF 3 AUGUST 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 3 AOÛT 1959
This Order should be cited as follows:

“Case concerning the Aerial Incident of 27 July 1955
(United Kingdom v. Bulgaria),
Order of 3 August 1959: I.C.J. Reports 1959, p. 264.”

La présente ordonnance doit étre citée comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),
Ordonnance du 3 août 1959: C. I. ]. Recueil 1959, p. 264.»

 

Sales number 11
No de vente:

 

 

 
1959
3 August
General List:
No. 37

264

INTERNATIONAL COURT OF JUSTICE

YEAR 1959

3 August 1959

CASE CONCERNING THE
AERIAL INCIDENT OF

27 JULY 1955
(UNITED KINGDOM v. BULGARIA)

ORDER

The President of the International Court of Justice,

having regard to Article 48 of the Statute of the Court and to
Article 69 of the Rules of Court;

Having regard to the Application, dated 19 November 1957 and
filed in the Registry of the Court on 22 November 1957, by which
the Government of the United Kingdom of Great Britain and Nor-
thern Ireland instituted proceedings before the Court against the
Government of the People’s Republic of Bulgaria with regard to the
losses sustained by citizens of the United Kingdom and Colonies by
reason of the destruction, on 27 July 1955, by the Bulgarian anti-
aircraft defence forces, of an aircraft belonging to El Al Israel
Airlines Ltd.;

Having regard to the Order of 26 November 1957, whereby
2 June 1958 was fixed as the time-limit for the filing of the Memorial
of the Government of the United Kingdom;

Having regard to the Order of 27 January 1958, whereby 9 Decem-
ber 1958 was fixed as the time-limit for the filing of the Counter-
Memorial of the Government of Bulgaria;

Having regard to the Order of 1g May 1958, whereby, having
regard to a request of the Agent for the Government of the United
Kingdom, the time-limits so fixed were extended, for the Memorial,
to 2 September 1958 and, for the Counter-Memorial, to 9 June 1959;

4
265 AERIAL INCIDENT (U.K. v. BULGARIA) (ORDER 3 VIII 59)

Having regard to the Memorial filed by the Government of the
United Kingdom within the time-limit fixed;

Having regard to the Order of 27 May 1959, whereby, at the
request of the Agent for the Government of Bulgaria, the time-
limit for the filing of the Counter-Memorial of the Government of
Bulgaria was extended to 10 August 1959;

Whereas, in a letter dated 8 July 1959, and addressed to the
Registrar, the Agent for the Government of the United Kingdom
stated:

“By direction of Her Majesty’s Principal Secretary of State for
Foreign Affairs, and in accordance with Article 69 of the Rules of
Court, I have the honour to request you to inform the Court of the
decision of the Government of the United Kingdom to discontinue
the proceedings instituted by means of the Application dated
November 19, 1957.”

Whereas, by a letter of 10 July 1959, the Registrar informed the
Agent of the Government of Bulgaria that the President of the Court,
pursuant to Article 69, paragraph 2, of the Rules of Court, had
fixed a time-limit expiring on 7 August 1959, within which the
Bulgarian Government was to state whether it opposed the discon-
tinuance of the proceedings, and that if no objections were raised by
that Government within this time-limit, acquiescence would be
presumed ;

Whereas by a letter dated 25 July 1959 the Agent for the Govern-
ment of Bulgaria informed the Registrar that his Government did
not oppose the discontinuance of the proceedings;

Places on record the discontinuance by the Government of the
United Kingdom of the proceedings instituted by the Application
filed on 22 November 1957;

Orders that the case shall be removed from the Court’s list.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this third day of August,
one thousand nine hundred and fifty-nine, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the United Kingdom of Great
Britain and Northern Ireland and to the Government of the People’s
Republic of Bulgaria, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) S. AQUARONE,
Acting Registrar.
